Title: From Thomas Jefferson to Thomas Munroe, 14 July 1804
From: Jefferson, Thomas
To: Munroe, Thomas


               
                  
                     Sir
                  
                  Washington July 14. 04
               
               In answer to your letter covering mr Davidson’s on the subject of the claim he sets up to certain grounds near the President’s house, I did recieve an early application from him on the subject as he states, but it was very long before I got all the materials which were necessary to enable me to make up a satisfactory judgment on that & the many other questions respecting the city which had accumulated. in Oct. 1803. I took up the cases, and gave to them all the time and consideration which their difficulty required, and communicated the result to you. I do not recollect however whether I gave you a copy or only the reading of it.
               With respect to mr Davidson’s case, I found that Genl. Washington had decided it in his letter of Feb. 20. 97. wherein as to the matter of right he is clear & decisive against the claim and as to the question of indulgence he leaves it to the commissioners who would not agree to give it. on a full view of all the circumstances & documents respecting the case I thought Genl. Washington’s decision perfectly just. and I think mr Davidson’s error proceeds entirely from his considering L’Enfant’s draught as the final plan, whereas it was only the first proposition prepared for; & subject to, future modifications. the Plan & declaration of 1797. were final so far as they went: but even they left many parts unfinished, some of which remain still to be declared. the sale in Oct. 91. of a few lots would certainly fix so much of the plan as respected those lots, but no farther. none of these touched the President’s square and consequently could not fix that. mr Davidson’s own agreement with the Commissioners provides that if any building squares, other than 167. & 221., should afterwards be established on his part of the President’s square (the limits of which are there distinctly specified, as declared in 1797) he should have his dividend of them. this is a solemn admission under his own hand in Oct. 92. that none were then established. I state these only as my reasons for concurring with Genl. Washington in his decision of Feb. 97. a copy of which I will pray you to send to mr Davidson. accept my best respects.
               
                  
                     Th: Jefferson
                  
               
            